Case 1:18-cv-00046-JAO-KJM Document 78 Filed 05/13/19 Page 1 of 2         PageID #: 1588




  Of Counsel:
  DEELEY KING PANG & VAN ETTEN

  DENNIS W. KING 1732
  JOHN WINNICKI 7482
  1003 Bishop Street, Suite 1550
  Honolulu, HI 96813
  Telephone No. 533-1751
  dwk@dkpvlaw.com

  Attorneys for Plaintiff

                   IN THE UNITED STATES DISTRICT CIRCUIT

                            FOR THE DISTRICT OF HAWAII

  DAVID E. HENRY, M.D.,           )            CASE NO. CV 18 00046 JAO-KJM
                                  )
                 Plaintiff,       )            NOTICE OF APPEAL;
                                  )            REPRESENTATION STATEMENT;
     vs.                          )            CERTIFICATE OF SERVICE
                                  )
  ADVENTIST HEALTH CASTLE         )
  MEDICAL CENTER,                 )
                                  )
                 Defendant.       )
  ________________________________)

                                 NOTICE OF APPEAL

        Notice is hereby given that David E. Henry, M.D., plaintiff in the above named

  case, hereby appeals to the United States Court of Appeals for the Ninth Circuit from

  the Judgment entered in this case on the twenty eighth day of January, 2019, the

  Order Granting Motion for Summary Judgment, filed on the twenty eighth day of

                                           1
Case 1:18-cv-00046-JAO-KJM Document 78 Filed 05/13/19 Page 2 of 2    PageID #: 1589




  January, 2019, and the Order Denying Plaintiff’s Motion for Reconsideration and

  Motion for Leave to File Amended Complaint, filed on the twenty fourth day of

  April, 2019.

        DATED: This 12th day of May, 2019.

                                       /s/ John Winnicki
                                      DENNIS W. KING
                                      JOHN WINNICKI
                                      Attorneys for Plaintiff
                                      DAVID E. HENRY, M.D.




                                         2
